MEMORANDUM OPINION
BUSSEY, Judge:
Robert Gene Morgan, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County, for the offense of Attempted Burglary in the Second Degree, After Former Conviction of a Felony; his punishment was fixed at five years imprisonment, and from said judgment and sentence a timely appeal has been perfected to this Court.
Briefly stated, the evidence at the trial adduced that on January 29, 1969, Chester Williams operated a service station at 2020 North Broadway in Oklahoma City. He testified that he locked the station with a padlock on the only door about 9:00 p. m. He discovered the lock had been pried from the door the following morning.
Officer Brown testified that on the evening of January 29-30, he was riding patrol north on Broadway and observed the defendant standing at the front door of the service station. As the police unit turned into the station’s driveway, the defendant left “in a brisk walk” (R 35). He discovered the front door pried open and took pursuit and apprehended the defendant. He discovered a pair of black gloves and screwdriver upon backtracking the defendant’s route from the station.
The defendant did not testify, nor was any evidence offered in his behalf. The defendant stipulated as to the former conviction.
We have carefully reviewed the entire record and are of the opinion that the verdict is amply supported by the evidence, the record is free of any error which would justify modification or reversal, the punishment is within the range provided by law, and therefore, the judgment and sentence should be, and the same is hereby, affirmed.
BRETT, P. J., and NIX, J., concur.